NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             CLIFFORD W. JONES, SR.,
                    Petitioner

                           v.

     DEPARTMENT OF HEALTH AND HUMAN
                 SERVICES,
                  Respondent
            ______________________

                      2017-1624
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0432-13-1527-B-1.
                ______________________

              Decided: November 14, 2017
                ______________________

   CLIFFORD W. JONES, SR., Cass Lake, MN, pro se.

    ALISON VICKS, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent. Also represented by CHAD A.
READLER, ROBERT E. KIRSCHMAN, JR., CLAUDIA BURKE;
JEFFREY S. DAVIS, ALAN S. DORN, CRAIG HERKAL, Office of
the General Counsel, United States Department of Health
and Human Services, Chicago, IL.
                 ______________________
2                                               JONES   v. HHS




    Before MOORE, REYNA, and TARANTO, Circuit Judges.
PER CURIAM.
   Clifford W. Jones, Sr. appeals from a final order of the
Merit Systems Protection Board (Board) affirming his
removal based on unacceptable performance. Because
Mr. Jones did not file a timely petition for review, we
dismiss for lack of jurisdiction.
                       BACKGROUND
    Mr. Jones worked as a Supervisory Financial Man-
agement Specialist for the Department of Health and
Human Services (Agency) at the Indian Health Service
Cass Lake Hospital in Cass Lake, Minnesota from Febru-
ary 19, 2008 to May 20, 2011. The Agency removed him
after finding unacceptable performance in three critical
elements of his position.
    Mr. Jones filed an individual right of action appeal
(IRA appeal) alleging whistleblower retaliation. The
Administrative Judge (AJ) dismissed the IRA appeal for
lack of jurisdiction finding no non-frivolous allegation that
he had made a protected disclosure. The Board agreed
with the dismissal of the IRA appeal, but found that Mr.
Jones was entitled to review of his removal. In the re-
moval appeal, the AJ found that substantial evidence
supported the Agency’s removal of Mr. Jones for unac-
ceptable performance. Mr. Jones filed a petition for
review with the Board. The Board issued a final order
denying his petition on December 8, 2016. Mr. Jones
petitioned this court for review. We received his petition
on February 7, 2017.
                        DISCUSSION
    Before addressing the merits, we must ensure that we
have jurisdiction over the matter appealed. See Steel Co.
v. Citizens for a Better Env’t, 523 U.S. 83, 94–95 (1998).
JONES   v. HHS                                            3



Our review of final Board orders is limited to those peti-
tions “filed within 60 days after the Board issues notice of
the       final    order     or      decision     of    the
Board.” 5 U.S.C. § 7703(b)(1)(A). Statutory time limits
for appeals are jurisdictional and cannot be equitably
tolled or waived. Bowles v. Russell, 551 U.S. 205, 209
(2007); Fedora v. Merit Sys. Prot. Bd., 848 F.3d 1013, 1015
(Fed. Cir. 2017).
    To be timely filed, this court must receive a petition
for review by the due date. Fed. R. App. P. 25(a)(2)(A).
The Board issued notice of its final order on December 8,
2016, making Mr. Jones’ petition due on February 6,
2017. 5 U.S.C. § 7703(b)(1)(A). We did not receive Mr.
Jones’ petition until February 7, 2017. Because “filing
requires actual receipt by the court,” Fedora, 848 F.3d at
1016, Mr. Jones did not file a timely petition.
    Mr. Jones asks that we recognize his efforts to mail
the petition on time and the impact of the weather in
delaying delivery. While we recognize that Mr. Jones
mailed his petition on February 3, 2017, we are bound by
prior precedent holding that we do not have the authority
to equitably toll the statutory deadline in § 7703(b)(1)(A).
See, e.g., Fedora, 848 F.3d at 1017. Because we received
the petition after the 60-day statutory period for appeal
expired, we do not have jurisdiction to consider the merits
of the case.
                       CONCLUSION
    For the reasons stated above, we find that we are
without jurisdiction to consider this appeal and therefore
dismiss.
                          COSTS
   No costs.